COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:       v. Houston Aeronautical Heritage Society v. John L. Graves, et al.

Appellate case number:    01-12-00443-CV

Trial court case number: 1163921

Trial court:              334th District Court of Harris County, Texas

                                              -and-

Appellate case name:      In re Houston Aeronautical Heritage Society, Inc., Relator

Appellate case number:    01-12-01066-CV

Trial court case number: 1163921

Trial court:              334th District Court of Harris County, Texas

        It appears to the Court―after reviewing the motions to dismiss, the motion to show
authority, the responses, and the replies―that the jurisdictional issues are intertwined with the
merits in the above-referenced appeal such that the Court would be aided by full briefing.
Accordingly, the Court (1) withdraws its order abating the briefing schedule, (2) orders the
appellees’ brief filed within 30 days of the date of this order, and (3) carries the motions to
dismiss and motion to show authority with the case. The Court will not look favorably upon
motions to extend the deadline for filing the appellees’ brief.

        The parties have also filed a motion to consolidate the above-referenced appeal and
mandamus proceeding. That motion is denied. However, the Court will submit these two cases
on the same day to the same panel. To that end, the Court requests a response to the petition for
writ of mandamus. The deadline for filing a response to the petition for writ of mandamus is 30
days from the date of this order. Appellees’ may elect to combine their appellees’ brief and
mandamus response in a single filing. If they do so, the Court will treat the combined briefing as
having been filed in both the appeal and the mandamus proceeding.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually



Date: June 17, 2013